DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. The amendments to the claims are being entered, but do not put the current application in condition for allowance. An explanation of why the arguments are unpersuasive is provided below.
On pages 4-8, applicant argues that limitations regarding the “adjacent circular laser etched openings in each line do not directly contact each other” and “one or more laser-etched openings in one or adjacent two lines in one direction and one or more laser-etched openings in one or adjacent two lines in another direction overlap with each other, and whereby said separate integral openings each composed of three to eight of the laser-etched openings are provided in said thin metal film,  the separate integral openings being not any of the isolated laser-etched openings” comply with the written description requirement and are not describing separate embodiments. Applicant submits drawings 8A through 8G in order to illustrate this such that separate integral openings are formed between openings in crossing lines and each of the openings in the individual lines are not in direct contact. 
The examiner notes, however, that the figures provided by the applicant are not in the originally filed application. The only figure present that was originally filed is figure 8A, which is only identified as figure 8 in the specification (See PGPUB, Pg. 2, Paragraph [0031], Fig. 8). Furthermore, as illustrated in figure 8, it appears as though separate integral openings are formed as required by the second limitation listed above, however, the integral openings appear to be formed from adjacent laser-etched openings which are in direct contact with each other, which conflicts with the first limitation above. As such, the examiner contends that the 

Applicant’s arguments, see pages 8-9, filed 4/21/2021, with respect to the 35 U.S.C. 112 rejections of claim 1 have been fully considered and are persuasive.
On pages 8-9, applicant further argues that the 35 U.S.C. 112 rejection of claim 1 regarding the limitation of the centerline distance between adjacent laser-etched opening lines is 100 to 400 microns in that paragraph [0036] of the instant application describes explanations of one embodiment may be applicable to another and paragraph [0051] describes the centerline distance between adjacent lines. 
The examiner concedes in that there is sufficient written description for this limitation such that paragraphs [0036] and [0051] such that this limitation is properly described in the instant specification. Therefore, the rejection of 1/21/2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783